t c memo united_states tax_court tony pedregon lopez and andrea r lopez pedregon petitioners v commissioner of internal revenue respondent docket nos filed date tony pedregon lopez and andrea r lopez pedregon pro sese nathan m swingley and samuel a naylor for respondent memorandum findings_of_fact and opinion vasquez judge in these consolidated cases respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure and dollar_figure for and respectively after concessions the issues for decision are whether petitioners are entitled to loss deductions attributable to expenses related to their child’s pageant activity and liable for sec_6662 accuracy-related_penalties findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioners are husband and wife they resided in brownsburg indiana when they filed their petition c p ’s pageant winnings petitioners have several children including c p who was born in at approximately nine years of age c p began competing in beauty pageants in furtherance of a performing career within each pageant c p entered variou sec_1 respondent determined a capital_gain instead of a capital_loss with respect to the sale of a rental property in as discussed in the body of this opinion petitioners have conceded this issue though they have not conceded their liability for the accuracy-related_penalty to the extent it is attributable to the disallowed capital_loss deduction unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure it is the policy of the court to refer to a minor by her initials see rule a competitions such as the red carpet photogenic and interview competitions in order for c p to participate in the pageants at a competitive level petitioners incurred several thousand dollars of expenses for travel outfits and other similar items in and c p won several of these events and received cash prizes these prizes were paid_by checks written out to c p which were deposited into her college savings account in her winnings totaled dollar_figure in dollar_figure in petitioners’ pageant expenses totaled dollar_figure in dollar_figure petitioners hired frank bohannon to prepare their federal_income_tax returns for and in order to prepare petitioners’ returns mr bohannon sent them a tax organizer when petitioners brought mr bohannon their organizer they included information substantiating c p ’s pageant winnings and expenses according to his understanding of indiana’s child labor laws mr bohannon believed these amounts were allocable to petitioners rather than to c p in her own right thus for and mr bohannon prepared schedules c whether the outfits were bona_fide business_expenses is not at issue in these cases petitioners first retained mr bohannon as their tax_return_preparer in as of the date of trial he had prepared tax returns for years for petitioners’ tax returns reporting income and expenses from c p ’s pageant competitions capital_loss in petitioners sold a rental property they owned in michigan they provided mr bohannon with the applicable depreciation schedule for the property as well as the sale agreement the depreciation schedule however had been prepared by petitioners’ previous accountants and included an accounting mistake --it swapped the basis of the property in question for that of a property with a similar address mr bohannon used this erroneous basis to report the sale of the property on petitioners’ tax_return as a result petitioners’ return reflected a capital_loss of dollar_figure when it should have shown a capital_gain of dollar_figure notice_of_deficiency on date respondent timely issued a statutory_notice_of_deficiency for the tax_year respondent determined a deficiency of dollar_figure disallowing deductions for c p ’s pageant expenses as well as for the capital_loss the record does not reflect that petitioners carried forward this capital_loss to respondent made no adjustment to petitioners’ return as a result of the disallowance of the capital_loss deduction that they claimed for respondent also determined an accuracy-related_penalty under sec_6662 of dollar_figure on date respondent timely issued a statutory_notice_of_deficiency for the tax_year respondent determined a deficiency of dollar_figure denying deductions for c p ’s pageant expenses respondent also determined an accuracy-related_penalty under sec_6662 of dollar_figure petitioners timely petitioned this court and a trial was held on date i burden_of_proof opinion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 ii deductions for child’s pageant expenses we first decide whether petitioners may deduct expenses pertaining to c p ’s pageant activity petitioners argue that they are entitled to include on their returns income and deductions related to c p ’s pageants respondent contends that under sec_73 petitioners cannot treat c p ’s pageant-related income and expenditures as their own for the following reasons we sustain respondent’s determination sec_73 requires inclusion of amounts received in respect of the services of a child in the child’s own gross_income rather than that of the parents amounts received in respect of the services of a child encompass sec_7491 provides that if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtit a or b and meets other prerequisites the secretary shall have the burden_of_proof with respect to that issue 116_tc_438 however petitioners have neither claimed nor shown that they satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent accordingly petitioners bear the burden_of_proof see rule a before the enactment of the predecessor of sec_73 income received in respect of the services of a child was reported by parents who held rights to such services under local law h_r rept no pincite c b continued direct and indirect payments for services see 50_tc_466 bonus paid to the mother of a minor as an inducement to obtain his services as a professional baseball player includable in minor’s gross_income aff’d 410_f2d_398 3d cir this provision operates to tax a minor child on income she is deemed to have earned 79_tc_152 to determine the true_earner we look to who had the ultimate direction and control_over the earning of the income 73_tc_1246 see fritschle v commissioner t c pincite sec_73 treats all expenditures attributable to amounts includable in the child’s gross_income solely by reason of sec_73 as paid_or_incurred by the child this is the case even if a parent made the expenditure sec_1_73-1 income_tax regs thus if we find that c p ’s pageant winnings constitute amounts received in respect of the services of a child then petitioners cannot deduct their pageant-related expenses see sec_73 any deduction for such expenses would belong to c p continued however many states had varying laws and exceptions concerning parental entitlement to the services of a child id congress sought to create uniformity by requiring inclusion of amounts received for a child’s services in the child’s own gross_income id prize winnings are generally included in a taxpayer’s gross_income sec_74 in particular prize winnings from satisfying a contest’s terms or requirements are includable as income because they are considered payment in return for services rendered regardless of whether the donor derives an economic benefit from these services 343_us_711 in the past we have specifically treated pageant-related remunerations--even those named as scholarships--as compensation_for services see miss ga scholarship fund inc v com72_tc_267 holding that a pageant’s scholarship award was compensation because it was a payment for the contestant’s agreement to perform the requirements of the pageant contract the record reflects that the gross_receipts reported on petitioners’ schedules c relate solely to c p ’s pageant winnings these winnings were clearly earned by c p it was c p who performed in the pageants and c p was the direct recipient of the pageant winnings see fritschle v commissioner t c pincite because petitioners argue that c p ’s income is not earned_income because there is no ongoing relationship between c p and the pageants and because the amounts at issue were prize winnings that were not contingent upon the performance of substantial future services however neither of these factors is a requirement for earned_income see 79_tc_152 73_tc_1246 prize winnings earned by c p are compensation_for her services in the pageant see robertson v united_states u s pincite they are includable in her gross_income under sec_73 accordingly only c p may deduct petitioners’ pageant-related expenses see sec_73 we therefore sustain respondent’s disallowance of petitioners’ schedule c loss deductions pertaining to c p ’s pageant expenses iii accuracy-related_penalties next we address whether petitioners are liable for accuracy-related_penalties respondent argues that petitioners are liable for accuracy-related_penalties for tax_year sec_2011 and sec_2012 under sec_6662 and b and for either negligence or disregard of rules or regulations or for a substantial_understatement of income taxdollar_figure petitioners argue that they are not liable because they acted with reasonable_cause and in good_faith pursuant to sec_6662 and b a taxpayer may be liable for a penalty of on the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations however a taxpayer is not liable for the accuracy-related_penalty under either provision if there was reasonable_cause for while petitioners did not address their liability for the accuracy-related_penalties in their petitions we find that this issue was tried by consent see rule b the underpayment and the taxpayer acted in good_faith sec_6664 sec_1_6664-4 income_tax regs the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 and income_tax regs a disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence in determining the correctness of a return position that is contrary to a rule_or_regulation sec_1_6662-3 income_tax regs a disregard is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe id a disregard is intentional if the taxpayer knows of the rule_or_regulation that is disregarded id the commissioner has the burden of production with respect to the accuracy-related_penalty sec_7491 to meet this burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the penalty see higbee v commissioner t c pincite once the commissioner meets his burden of production taxpayers must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a see higbee v commissioner t c pincite taxpayers may meet their burden by proving that they acted with reasonable_cause and in good_faith with respect to the underpayment see sec_6664 see also higbee v commissioner t c pincite sec_1_6664-4 income_tax regs the decision as to whether the taxpayers acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayers’ effort to assess their proper tax_liabilities humphrey farrington mcclain p c v commissioner tcmemo_2013_23 sec_1_6664-4 income_tax regs good-faith reliance on the advice of an independent competent professional--such as an enrolled agent--as to the tax treatment of an item may constitute reasonable_cause 115_tc_43 aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs see estate of robinson v commissioner tcmemo_2010_ slip op pincite see also 469_us_241 this court has stated that reasonable_cause and good_faith are present where the record establishes by a preponderance of evidence that the taxpayer reasonably believes that the professional upon whom the reliance is placed is a competent tax adviser who has sufficient expertise to justify reliance the taxpayer provides necessary and accurate information to the adviser and the taxpayer actually relies in good_faith on the adviser’s judgment neonatology assocs p a v commissioner t c pincite respondent satisfied his burden of production with respect to negligence or disregard of rules or regulations petitioners claimed schedule c loss deductions to which they were not entitled as well as a capital_loss deduction from the sale of property where there was actually a gain petitioners however have met their burden of persuasion and demonstrated that they had reasonable_cause and acted in good_faith with respect to the pageant expense deductions and the capital_loss deduction while petitioners have some business experience they are not sophisticated in tax matters petitioners relied on mr bohannon an enrolled_agent with over years of return preparation experience for many years without incident and continued to trust his explanations and advice accordingly petitioners established that they reasonably believed that mr bohannon was a competent tax adviser moreover petitioners provided mr bohannon with all relevant information regarding c p ’s pageants they also provided him with what they believed was the necessary financial information about the sale of their rental property in michigan while the information petitioners gave mr bohannon was erroneous the errors were attributable to petitioners’ former accountant and would not have been readily apparent to petitioners we therefore find that petitioners provided mr bohannon with adequate information in good_faith and without knowledge of its errors we also find petitioners relied on mr bohannon in good_faith petitioners have never had any formal training in accounting or taxation and have always relied on the guidance of experts in these areas their retention of mr bohannon is indicative of a good-faith effort to assess their proper tax_liability accordingly we hold that petitioners are not liable for any accuracy-related_penalties for the years in issue in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit decisions will be entered for respondent as to the deficiencies and for petitioners as to the accuracy-related_penalties under sec_6662
